UU ne6e321--bo889- Tame Mc PES ‘led borer (a1 Page 1 of 5 PagelD 1 +

M fron le PEstia sed Ss Lowen
Meeks on. LEX Khe Je t(hSTOp-
i COSEH B:ay-cn- WA IM nk

 

e" ay & g¢ t el
CRE AGS

-VsS~ ai 5
IWTE OS F Lefer ae .
7 (Wks zea 2
L/O Hoe vor bP mat 25 2
ance rte 22g

J a“ Bho =

| Ss ©

p pasEper oe & Cle,
ea ow") Yeerenws

PL aver ig kin OU

m SD ole a ee ne

ot rv Vewne be Dying)? rettow

4. oer
LItE Duoses . (apes Op. oberge

par Pee Lhe Lour Ny found ove, €
pur [Berle oe Sep ANG L £

J.
hous fLartEe ee
ey ay SUlOeS FO aT

fox Vo!
Ltt

Lo px 35
Dh egy ler Glee
Th Ge 3721.cv,00689-MMU-MGR7 Dacument & FileW09d7y) Page ots PAYEID, 2

| _ Pete ( Tre
Pas — , eG tI ee
SS lwse ys FT Clear LR ransy, Fler

Coy reSSLow athoEe 1194 Sore

Pre Sect Teer
Case 3:21-cv-00889-

FO Feel Oe LIME CPD PAP ERR TE Rag Lobe HOPI?
| : sted J ow dunc® Gore ew
hh py Prlec Db LT
Cou es but Ce é 2 Sean ’
- Eo pl e |X aqT Lr re TWH T\e Louse who engin
a {le cy & oor ‘xe c . / —_
L psd A! 0 ~~ Deen weap Jt tard Th pews
Dre howe
eT q taf jurce De mare g TOG"
“e yD if fara Tie Tid. Pg, r

Aw) ce
mule Lov emce +4
C rSyLIU Ie Fey ye . /

pre” inuac - & pedsed —_ aw ote) n peor
Tes oo ju Essue

pf sed it eta Fey
fhe Ded te Less Lm end aryen 9
wD ! l

: ia vet
a ¢ 7 } v2) . ty A J
SA “ aA , Tv hrs 6 Fu lll 7
J pre Din € — iw r Oe cu lor

h&d i - pa and
Yugk¢ by ag re arte

A ul” 7 jar

ty (nn p> Ph

re, Lh <
Yo d~ oe EL oss cod ar ie |
Case 3:21-cv-00889-MMH-MCR Document 1 res oot Page 4 of 5 » Pagel 4

Pe re lr (bie IDE oS 7 ary

Honor ofl e feu 5. fore

AWE D +e tat 2
proved re NS

Jak fe fe ne LFSE

: + end pyr i Geta fa Ia igs
rO yt ee p need TO ae
lt Acts
DD ihee & ore Ae be
ye a “ JP pene ee us
ae. yy a ae
je ee . Qe 7. S . wares
feo —— rare
prior 2
Jar7
Oe Sy an ee

up tsar Ba Jah
5 TY PASE Si2-ev.06889-MMHPMCR IDosumentt Filed dg/owel Pages of 5 PagelD 5

Lisig TU NAT A
2, ITT LIE YD 7 VU
| | e4JT 5
“Tr SS als _Ate¥ & ) ws

c
LA “ Cult *y Laer fu a bareuw §

| mA cs

|) Dedero/ar J ines grote

c dont oD a © retegn es One/ens
Seog

x 5 nla! pr

ce

: Th
x9 - 7 > if fx ¢ é. .
pr eTY A <S Jo fy feLone je

c Cs #

; . 2 i/ yp ¢ { Ng Ar prparal<
Le V ame Sor ple ip flan s Mr)
AA | l
Cou pe TY Nat he ie

 

PYDIM sf
)cIS Dee fess ST,
te TS J=— | 4

DAT pb bo Jaoe 3
